Benton, J.,
dissenting.
In Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court held:
[Wjhere the defendant makes a substantial preliminary showing that a false statement knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant affidavit, and if the allegedly false statement is necessary to the finding of probable cause, the Fourth Amendment requires that a hearing be held at the defendant’s request.
*279Id. at 155-56. Likewise, a defendant is entitled to a Franks hearing upon a substantial preliminary showing that the affidavit is false due to material misstatements and omissions and that, absent the false or misleading statements, the affidavit would not be sufficient to support a finding of probable cause. See, e.g., United States v. Dennis, 625 F.2d 782 (8th Cir. 1980); People v. Maestas, 204 Cal. App. 3d 1208, 252 Cal. Rptr. 739 (1988). The trial judge in this case assumed for purposes of applying the Franks test that Neustadter had made the substantial preliminary showing of a material omission but then denied a Franks hearing, ruling that those circumstances would not affect the finding of probable cause. I believe the trial judge erred in denying Neustadter a Franks hearing.
The Loudon County police investigator’s affidavit which supported the issuance of the warrant was made in December 1986. The warrant affidavit first recited that three years prior to the issuance of the warrant a law enforcement officer received information from a confidential informant that Neustadter was distributing cocaine. The informant is said to have stated that Neustadter supplied cocaine to Dale Davis, who is described in the affidavit as having been arrested in 1982 for distribution of cocaine.
The affidavit contains no facts upon which the magistrate could determine the credibility or reliability of the informant. The informant is purported to have given the information to the police in 1983, three years prior to the police investigator’s affidavit. No facts support the informant’s bare allegations of events that were said to have occurred at some unspecified time prior to September 1983.
The warrant affidavit also contained an allegation that another informant, “C.I.-l,” said that he was present at Neustadter’s residence in 1982-83 and saw Neustadter distribute marijuana and cocaine. The affidavit contains no facts upon which the magistrate could determine the credibility or reliability of this informant. The informant’s allegations are based solely upon the bare assertion that the informant observed the reported events three to four years prior to the date of the affidavit. The warrant affidavit recites that the informant made the allegations to the police in 1984, one to two years after the events are said to have occurred and two years prior to the date of the affidavit. The affidavit does not recite that “C.I.-l” is someone other than the first informant.
*280The warrant affidavit next recites that three months prior to the date of the affidavit, an informant, “C.I.-2,” told a law enforcement officer, other than the affiant, that he had purchased cocaine from Bobby Rawlings and that Rawlings’ wife had told C.I.-2 that Neustadter was Rawlings’ “connection.” The affidavit contains no facts upon which the magistrate could determine the credibility or reliability of this informant. The informant’s allegations are based solely upon the informant’s assertion that the events occurred at some unspecified time “over the past eighteen months.” The affidavit does not recite that this informant is someone other than the other two informants. It also should be noted that none of the three informants is reported to have related his or her allegation to the same law enforcement officer.
The warrant affidavit recites that C.I.-l and C.I.-2 made statements against their penal interest. However, the evidence which Neustadter offered in support of his request for a Franks hearing established that the informants, or informant, had been granted immunity from prosecution. Thus, the allegation concerning statements against penal interest was alleged to have been false.
Finally, the warrant affidavit recited that the day prior to the date of the affidavit, Rawlings was interrogated and said that on twenty-four occasions at some unidentified times in 1985 and 1986 he had purchased cocaine from Neustadter at his residence. In addition, it recited that Rawlings purchased cocaine four days prior to the date of the affidavit.
In support of his motion for a Franks hearing, Neustadter submitted an affidavit from Dale Davis that he did not know Neustadter and had not purchased cocaine from Neustadter. Davis further stated that he had been questioned by the Loudoun County authorities in 1982 after his arrest and gave them truthful information about his source of cocaine. The warrant affidavit did not disclose that Davis had previously given the police information about his source that did not implicate Neustadter.
Neustadter also offered an affidavit from Rawlings. Rawlings swore that during an hour and a half of questioning by the affiant and another officer, he “insisted that their information was wrong and that [he] had not purchased cocaine from Allan Neustadter.” Rawlings further swore that, after further questioning, the officers told him that if he did not agree with their accusations he would *281be charged with a cocaine offense, he and his wife would be arrested at their places of employment, and he and his wife would be jailed and separated from their infant child during Christmas. Rawlings swore that he was told that if he “confirmed their story about Alan Neustadter none of this would occur and [he and his wife] would not be prosecuted.” Rawlings swore that he changed his statement because of these threats.
For purposes of this appeal we must accept, because the trial judge did, “that the affidavit knowingly, intentionally, or in reckless disregard of the truth, omitted certain facts from the affidavit.” The record abundantly establishes that Neustadter made the required preliminary showing. “Clear proof’ is not required in order to show entitlement to an evidentiary hearing. People v. Garcia, 109 Ill. App. 3d 142, 145, 440 N.E.2d 269, 272 (1982), cert. denied, 460 U.S. 1040 (1983).
Franks . . . holds that the showing need only be preliminary. Thus, a defendant is not required to prove his charge by a preponderance of the evidence before he is entitled to an evidentiary hearing under Franks. It is only at the hearing itself that a defendant, aided by testimony and the crucible of cross-examination, must prove his charge by a preponderance of the evidence.

Id.

When a defendant has made the requisite showing, the defendant only need to establish that the “allegedly false statement is necessary to the finding of probable cause.” Franks, 438 U.S. at 156. In cases that involve warrants obtained upon informer’s tips, issues concerning the reliability of the informants are highly relevant considerations for the probable cause determination. See, e.g., Illinois v. Gates, 462 U.S. 213, 230 (1983). Consequently, factors bearing upon the informant’s reliability must be truthfully disclosed so as to allow the issuing magistrate to determine whether the “totality of the circumstances” supports a finding of probable cause. Gates, 462 U.S. at 238-39. Where the magistrate has not been given all the circumstances to consider, but rather has been given just those circumstances which favor the Commonwealth’s sanitized theory of probable cause, a showing of omissions and deceptions concerning informants should not be lightly regarded in determining whether a Franks hearing is warranted. United States v. Boyce, 601 F. Supp. 947, 952-54 (D. Minn. *2821985).
By reporting less than the total story, an affiant can manipulate the inferences a magistrate will draw. To allow a magistrate to be misled in such a manner could denude the probable cause requirement of all real meaning.
United States v. Stanert, 762 F.2d 775, 781 (9th Cir. 1985).
All of the information that formed the basis for the initial probable cause determination to issue the warrant came from informants. No information is contained in the warrant affidavit concerning the reliability of the informants. No facts in the warrant affidavit indicate that any information given in the past by any one of the informants had proved to be reliable.
The warrant affidavit does show, however, that the information from the informants was either obtained years before the issuance of the warrant or related to events that occurred at unspecified times no later than three months prior to the issuance of the warrant. It is fundamental that a magistrate’s conclusion “that probable cause does exist must be based upon facts reasonably related in time to the date of the issuance of the warrant.” Stovall v. Commonwealth, 213 Va. 67, 70, 189 S.E.2d 353, 356 (1972). Clearly, the information from the informants is neither supported by a showing of reliability nor related in time to the date of the warrant. In making the determination whether the omissions bore upon the probable cause determination, the inherent weakness of this affidavit is an important factor.
The overwhelming bulk of allegations in the warrant affidavit is stale. Those that are not stale are contained in the paragraph concerning the interrogation of Rawlings. This same paragraph is the foundation for the majority’s conclusion that the informers were reliable because their information corroborated Rawlings’ information. That which is initially unreliable, however, cannot be made reliable through corroboration by additional unreliable information. Significantly, the warrant affidavit contains no information upon which the magistrate independently could conclude that the information attributable to Rawlings was credible or reliable. Rawlings was not shown to be a reliable informant. The information attributed to him related to past events and could have been obtained by any person. Neustadter made a preliminary *283showing that the warrant affidavit failed to disclose that during a substantial portion of the time that the affiant was interrogating Rawlings, Rawlings denied that he had purchased cocaine from Neustadter. Rawlings’ affidavit asserts that Rawlings only concurred in the investigator’s version of the sales because Rawlings was threatened. Neustadter’s allegations, thus, tended to establish that the police omitted crucial facts, namely, the threats made to Rawlings and his family. Proof of those threats would have discredited the information attributable to Rawlings. Rogers v. Richmond, 365 U.S. 534 (1961) (threatening defendant with his wife’s incarceration and implying that if defendant cooperated wife would not be incarcerated resulted in an unreliable and involuntary statement); Tipton v. Commonwealth, 224 Va. 256, 262, 295 S.E.2d 880, 883 (1982) (threats to prosecute defendant’s fiancee or family members rendered confession unreliable and involuntary).
Neustadter also established that the affiant failed to disclose to the magistrate the fact that Rawlings told the affiant that Rawlings still had in his possession the cocaine that he was alleged to have purchased from Neustadter. That fact is significant and might have caused the magistrate to inquire about the seizure of the cocaine. Such an inquiry would have required the affiant to disclose that the police never obtained such a vital piece of evidence from Rawlings and thus could not establish the reliability and credibility of the information attributable to Rawlings. Neustadter’s preliminary showing goes to the very heart of the probable cause determination that supported the issuance of the warrant.
It is, in my judgment, untenable to assert that the informants gave information that was mutually corroborative and corroborative of the statements attributed to Rawlings. In addition to producing evidence that had the tendency to establish that the police suppressed information that may have caused the magistrate to conclude that Rawlings was not credible or reliable, Neustadter affirmatively established that the informants were not shown to be either credible or reliable. Because Neustadter’s preliminary showing substantially calls into question the validity of the information attributable to the informants and the credibility of the informants, it cannot be said that the Rawlings’ information has been “corroborated.” An informant whose credibility is not estab*284lished gains no greater degree of credibility solely because his information concerning a past event is repeated by another informant whose credibility is not established.
This is not a case where there has been independent observation of reported facts by the police. Compare Williams v. Commonwealth, 4 Va. App. 53, 69, 354 S.E.2d 79, 88 (1987). Here, the police alleged that their interview of Rawlings was prompted by the information attributable to the informants. The informants only gave information concerning past activity or otherwise “easily obtained facts and conditions existing at the time of the tip.” Illinois v. Gates, 462 U.S. at 245. Based on the tip concerning two to four year old information, the police then confronted Rawlings. Thus, the information attributable to Rawlings is neither independent of the informants nor the consequence of verified predictions.
The effect of Neustadter’s preliminary showing is to establish that the omissions and misrepresentations in the warrant affidavit cast doubt not only on the credibility and reliability of the informers but also upon the credibility and the reliability of the information attributed to Rawlings. I disagree with the majority conclusion that Rawlings never repudiated his alleged confession to the police. Rawlings’ affidavit does in fact repudiate the statement. Rawlings swore that he told the investigators that their information was incorrect and that he had not purchased cocaine from Neustadter. His affidavit is clear that he only agreed to their statements because of the threats against him and his family. In so doing, the sum of the information from the affiant, the Loudoun County police investigator, was rendered inadequate to support a finding of probable cause.
For these reasons I would hold that Neustadter has made a preliminary showing that the information alleged to be omitted from the affidavits was sufficiently material to cast doubt on the existence of probable cause. Accordingly, he was entitled to a full evidentiary hearing where he would have the opportunity to prove to the satisfaction of the trier of fact that suppression was warranted.